Citation Nr: 1518136	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Appellant is the surviving spouse of the Veteran who had active military service from April 1957 to January 1977.  The Veteran died in September 2010 and the Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Subsequent jurisdiction over these claims has been transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a review of the evidence of record, the Board has determined that further development is necessary prior to adjudicating the claim.  

The Appellant has applied for entitlement to service connection for the cause of the Veteran's death as well as DIC benefits.  The Veteran died in 2010 of hepatocellular carcinoma.  The Veteran's death certificate does list any contributing causes of death.  At the time of the Veteran's death, he was service connected for diabetes mellitus, type II.  In granting his service connection for diabetes, it was conceded that the Veteran had herbicide exposure in service and contributed to his contraction of diabetes.  Prior to the Veteran's death, he applied for service connection for hepatocellular carcinoma to include as due to exposure to herbicides in service or as secondary to his diabetes mellitus, type II.   

The Veteran died prior to a decision on his claim for service connection and the Veteran's wife filed for substitution as well as for DIC benefits.  As evidence to support the Veteran's and the Appellant's claim, statements were submitted from two of the Veteran's treating physicians.  Dr. P.N., an oncologist, stated in October 2010 that the Veteran died of hepatocellular carcinoma and that it was more likely than not caused by his exposure to Agent Orange during his service in Vietnam.  Dr. P.N. also states that his diabetes may have also contributed to his death.  There is also a statement from Dr. K.D., an oncologist, that the Veteran was dying of hepatocellular carcinoma and it was possible it could have been caused by exposure to chemical carcinogens during the Veteran's service in Vietnam.  However, Dr. K.D. went on to say that it was impossible, from his point of view, to ascertain the exact etiology of the Veteran's hepatocellular carcinoma.  

Both the Appellant and the Veteran submitted statements as well as medical articles to support their theory that the Veteran's cancer is directly related to his herbicide exposure in service or is secondary to his service connected diabetes mellitus.  The Board would like to note that hepatocellular carcinoma is not one of the diseases covered under the presumption on exposure to herbicides in service.  See 38 C.F.R. § 3.816.  Further, as the Veteran was not diagnosed with cancer in service and was not diagnosed until 2010, and since there is no clear nexus opinion with a supporting rationale provided by the Veteran's two private doctors, the Board finds it necessary to remand the claim for a VA opinion from an oncology specialist. 

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the RO should arrange for the claims file to be reviewed by a pathologist, oncologist or other appropriate physician to provide an opinion as to whether or not exposure to herbicides during Vietnam was related to the cause of the veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran's entire claim to an appropriate VA pathologist, oncologist, or other appropriate physician.  Following a complete review of the record, to include statements made by Drs. KD and PN, medical journal excerpts provided in the file, private medical records, terminal hospital records and a copy of this remand, the examiner should furnish an opinion as to the cause of the Veteran's death, and whether it was related to any conceded exposure to herbicides in service to include Agent Orange.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.  

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




